 In the Matter of MAX HOFFMAN DOING BUSINESS UNDER STYLE AND TRADENAME OF M. HOFFMAN & Co.andAMALGAMATED CLOTHING WORKERSOF AMERICA (C. I. 0.)Case No. R-1867.-Decided July 11, 1940Jurisdiction:garment manufacturing industry.Investigation and Certification of Representatives:existence of question whereemployer refuses to accord full recognition to union; election necessary.Contract automatically renewed, despite notice to employer of rivalunion's claim prior to tune for preventing such renewal, no bar to existenceof question concerning representation.Effect on employer's business of recognizing rival union, no bar to exist-ence of question concerning representation.Unit Appropriate for Collective Bargaining:production employees includingthe floor- boys, but excluding all supervisory employees, sales employees,clerical employees, and shipping employees.Mr. Edward Schneider,for the Board.Mr. Elihu D. Stone,of Boston, Mass., for the Company.Roewver ctr Reel, by Mr. George E. RoewerandMr. Max Wil f and,of Boston, Mass., for the Amalgamated.DonoghuecC'Donaghue,byMr. Harold R. Donaghue,of Boston,Mass., for the United.AWithington, Cross, Proctor d Park,byMr. Claude B. Cross,of.Boston, Mass., for the Manufacturers Association.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 4, 1940, Amalgamated Clothing Workers of America(C. I. 0.), herein called the Amalgamated, filed with the RegionalDirector for the First Region (Boston, Massachusetts) a petition, andon April 1, 1940, an amended petition, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Max Hoffman, doing business under the style and trade,name ofM. Hoffman & Co., East Boston, Massachusetts, herein called theCompany, and "requesting an investigation and certification of repre-25 N. L.R. B., No. 41.311 312DECISIONSOF NATIONALLABOR RELATIONS BOARDsentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 10, 1940, the Na-tional Labor Relations Board, herein called the Board, acting pursu-ant to Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered the Regional Director to conduct an investigation,to providefor an appropriate hearing upon due notice, and to report thereonto the Board.On May 1, 1940, the Regional Director issued a noticeof hearing, which was duly served on the Company, on the Amal-gamated, on United Garment Workers of America, herein called theUnited,1 and on Union-Made Garment Manufacturers Association ofAmerica, herein called the Manufacturers Association.On May 7,1940, the Regional Director issued a notice of postponement of hear-ing, which was duly served on the Company, on the Amalgamated,on the United,and on the Manufacturers Association.Pursuant to notice,a hearing was held on May 28, 1940, in Boston,Massachusetts, before C.W. Whittemore, the Trial Examiner dulydesignated by the Board.The Board, the Company, the Amalga-mated, the United, and the Manufacturers Association were repre-sented by counsel and participated in the hearing.Full opportunityto be heard,to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing,the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.At the close of thehearing, the United and the Company moved to dismiss the petition.The Trial Examiner stated that he did not have authority to rule onthesemotions,and referred them to the'Board for action.Forreasons hereinafter set forth,these motions are hereby denied.Pursuant to leave, the Amalgamated, the United, and the Manu-facturers Association filed briefs,which the Board has considered.2Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY 3Max Hoffman is, and since on or about August 1, 1920, has beendoing business under the style and trade name of M. Hoffman & Co.,with a factory in East Boston,Massachusetts,and a place of business1Service was directed to United Garment workers Union2 The Company filed a brief after the time for such filing had expiredThe Bo, d hastherefore not considered this brief.a The findings in this section are based principally on a written stipulation of factsentered into by the Company and the attorney for the Board on May 28, 1940 M. HOFFMAN AND CO.313and warehouse in Boston, Massachusetts.The Company is engagedin the manufacture, sale, and distribution of woolen sportswear,woolen breeches, zipper jackets, hunting coats, dress pants, woolenpants, work pants, mackinaws, reefers, overalls, united-ails, and longcoats.Prior to August 1, 1920, the business was conducted by a part-nership and was known as the Hoffman & Yavner Co.The raw materials used by the Company in the manufacture of itsfinished products consist principally of various kinds of cotton andwoolen goods.During the year 1939, the Company used raw ma-terials valued at $421,489, about 65 per cent of which were receivedfrom places located outside the Commonwealth of Massachusetts,and were shipped' to the Company's factory by common carrier.During the same year, the Company sold finished products valuedat about $800,000, approximately 50 per cent of which were shippedby common carrier from the Company's offices to places located out-side the Commonwealth of Massachusetts.II.THE ORGANIZATIONSINVOLVEDAmalgamated Clothing Workers of America (C. I. 0.) is a labororganization affiliated with the Congress of Industrial Organizations,and United Garment Workers of America is a labor organizationaffiliatedwith the American Federation of Labor.Both organiza-tions admit to membership the Company's production employees.III.THE QUESTION CONCERNING REPRESENTATIONOn March 29, 1920, the Company 4 and the United entered into aone-year closed-shop contract whereby the Company, "in considerationof the use of the Trade Union Label" of the United,5 agreed, amongother things, to employ only United members in good standing.TheCompany continued to operate under a similar arrangement with theUnited in succeeding years.On April 16, 1938, the Company andthe United entered into a new closed-shop contract for one year, witha provision that it should be "automatically continued beyond saiddate of expiration unless either party, upon sixty days' notice, electsto terminate it"; and the United therein reserved the right to with-draw the use of the United label at any time.In February 1940 a group of employees communicated with theAmalgamated concerning representation by that organization, and on'The Company was thenknown as the Hoffman& Yavner Co5 For about20 years theCompanyhas been amember of the ManufacturersAssociation,which has an agreementwith the United for the purposeof "promotingto thegreatestdegree the mutual helpfulnessof the twoorganizations"It is the practice of the Manu-facturers Association that any member whose employeesresign fromthe United, or fromwhom the United labeliswithdrawn,cannot continue to lie a member of the Association. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 12, 1940, a majority of the employees signed cards desig-nating the Amalgamated as their collective bargaining representativeand revoking their prior designation of the United.A day or twolater, the Amalgamated informed the Company that it representeda majority of the employees and asked to bargain, but the Companyrefused on the grounds that it had a contract with the United ancEthat it feared economic losses through the withdrawal of the Unitedlabel in the event that it dealt with another labor organization.However, the Company postponed final decision on the Amalga-mated's request.The Amalgamated renewed its request several timesthereafter, without result.The Company, the United, and the Manufacturers Associationargued that the contract of April 16, 1938, which they claimed hadnot terminated on April 16, 1939, but had been "automatically con-tinued beyond said date of expiration" because the required sixtyclays' notice had not been given, is a bar to the present proceeding.This contention is without merit, since, according to the parties'interpretation of the contract's term's, it was cancellable by the Com-pany upon 60 days' notice before April 16, 1940, the second renewaldate, and the Company had notice of the Amalgamated's claim asearly as February 14, 1940.6It is also urged that the Board should not proceed with this inves-tigation and certification of representatives because the certificationof a representative of the employees, other than the United, wouldresult in the withdrawal of the Company's privilege of using theUnited label, which would occasion serious business and financiallosses to the Company.But whether or not these apprehensions arewell-founded, such considerations cannot impair the employees' exer-cise of the rights guaranteed by the Act, in this instance the right ofa free choice of the representatives for collective bargaining.We find that a question has arisen concerning the representationof the Company's employees.6Matter of Colonic Fibre Company, IncandCohoes KnitGoodsWorkers Union No.21514,A P of L ,9N.L. R. B 658,660;Matter of Showers Brothers Company,IncandNational Furniture Workers Local No 1,of the Upholsterers InternationalUnion of NorthAmerica,affiliated with the American Federation of Labor,13 N. L R B S29;-.Matter ofJ Edwards&CoandUnited Shoe Workers of America,Local 127, C I0 , 20 N L R B.2447SeeMatter of Star Publishing CoandSeattle Newspaper Guild, LocalNo. 82, 4 N. L.R. B 498,505, enf'dNational Labor Relations Board v Star PublishingCo , 97 F (2d)465 (C C A 9) ;Matter of Simmons CoandSteelWorkers Organizing Committee, 6N L R B.208, 211-212 ;Matter of Arcade Sunshine Company,IncandLaundry Workers,Cleaners and Dyers Union,12 N L R. B 259,264-265;Matter of Electric Vacuum CleanerCompany,IncandUnited Electrical it Radio Workers of America,Local 720,18 N. L. R B.591;Matter of West Oregon Lumber CompanyandLumber and Sawmill Workers LocalUnion No 3, International Woodworkers of America,20 N L R B1;Matter of NewEngland Overall Co, IncandAmalgamated Clothing Workers of America(C IO.), de-cided this day, 25 N L R B, No 326 M. HOFFMAN AND CO.315IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe .parties stipulated that the appropriate unit should consist ofthe production employees at the factory," including the floor boys,but excluding all supervisory employees, sales employees, clerical em-ployees, and shipping employees.We find that the production employees at the factory, includingthe floor boys, but excluding all supervisory employees, sales em-ployees, clerical employees, and shipping employees, constitute a unitappropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining, and will other-wise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company and the attorney for the Board stipulated that thenumber of production employees varied from 189 to 196 betweenJanuary 6 and May 4, 1940. At the hearing, a written statementby the Regional Director was introduced in evidence, reporting thatthe Amalgamated had submitted 131 cards dated between February11 and 17, 1940, and 30 undated cards, revoking the authority of theUnited to represent the signer for collective bargaining and applyingfor membership in the Amalgamated; that the signatures on the 161cards appeared to be genuine original signatures; and that 152 ofthe signatures were names appearing on the Company's pay roll ofApril 26, 1940.No proof was introduced with respect to the currentmembership in the United, but that organization has had a closed-shop contract with the Company, 'as heretofore mentioned. In viewof the doubt and uncertainty regarding which of the two unions theemployees desire to represent them, we find that the question con-8 All the employees at the Company's factory, including two or three floor boys,are con-sidered by the Company as production employeesThe rest of the Company's employees,consisting of salesmen, office workers, shipping employees and executives, are located atthe Company's executive office and warehousesomedistance away in Boston. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning representation which has arisen can best be resolved by asecret-ballot election .9The United stated at the hearing that, if an election was to beheld, the eligibility to vote should be determined by the pay roll ofMay 31, 1940, and the Company agreed with this position.Whilethe Amalgamated requested the pay-roll date of February 17 or 24,1940, and in any event no later than April 27, 1940, it offered noreason why the more recent pay roll requested by the United andagreed to by the Company would be improper.The Company agreedto furnish any pay roll selected by the Board for an election.Because of the comparative stability of the Company's employ-ment figures in recent months, we are satisfied that the pay roll ofMay 31, 1940, is an accurate reflection of the employment situation inthe appropriate unit, and should determine the eligibility to vote.We shall accordingly direct that the election be held among suchemployees.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Max Hoffman, doing business under thestyle and trade name of M. Hoffman & Co., Boston and East Boston,Massachusetts, within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act.2.Amalgamated Clothing Workers of America (C. I. 0.) andUnited Garment Workers of America are labor organizations, withinthe meaning of Section 2 (5) of the Act.3.All the production employees of the Company at the factoryin East Boston, Massachusetts, including the floor boys, but excludingall supervisory employees, sales employees, clerical employees, andshipping employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.B,InMatter of The Cudahy Packing CompanyandUnited Paektinghouse Workers of Amer-ica, Local No. 21, of the Packinghouse Workers Organizing Committee,affiliatedwith theCongress of Industrial Organizations,13 N. L.R. B. 526, the Board saidat page 531 :Our determination of representatives looks to the initiation of collective bargain-ing between the Company and its employeesWe believe that since each of twocontesting labor organizations has proved substantial adherence among the em-ployees the bargaining relations which result will be more satisfactory from thebeginning if the doubt and disagreement of the parties regarding the wishes of theemployees is, as far as possible,eliminated.Furthermore, in its brief, the Amalgamated requested an election M. HOFFMAN AND CO.DIRECTION OF ELECTION317By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto asoertain representatives for 'collective bargaining withMaxHoffman, doing business under the style and trade name of M. Hoff-man & Co., Boston and East Boston, Massachusetts,an election bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theFirst Region, acting in this matter as agent for the National LaborRelations Board, and subject toArticleIII, Section 9, of said Rulesand Regulations,among the production employees of Max Hoffman,doing business under the style and trade name of M. Hoffman &Co., at the factory in East Boston, Massachusetts,whose namesappear on the pay roll of May 31, 1940, including floor boys and alsoemployees whose names do not appear on said pay roll because theywere ill, on leave, or temporarily laid off, butexcludingsupervisoryemployees,sales employees,clerical employees,shipping employees,and employees who have since quit or been discharged for cause, todetermine whether they desire to be represented for the purposes ofcollective bargaining by Amalgamated Clothing Workers of America(C. I. 0.), affiliated with the Congress of Industrial Organizations,or by United Garment Workers of America, affiliated with the Amer-ican Federation of Labor, or by neither.